Appeal by the defendant from a judgment of the Supreme Court, Kings County (Zweibel, J.), rendered June 24, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred in accepting his plea of guilty because his plea allocution was inadequate is unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Shukar, 135 AD2d 671). In any event the record reveals that the plea allocution was adequate.
We have examined the defendant’s remaining contention and find it to be without merit. Mangano, P. J., Kunzeman, Kooper, Sullivan and O’Brien, JJ., concur.